Dismissed and
Memorandum Opinion filed August 19, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00256-CV
____________
 
JIMMY R. GOWENS, JR., Appellant
 
V.
 
SEREYNA S. LIM, Appellee
 
 

On Appeal from the 312th District Court
Harris County, Texas
Trial Court Cause No. 2009-80795
 
 

M E M O R
A N D U M   O P I N I O N
            This is an appeal from a judgment signed February 17, 2010.  On
May 6, 2010, this court referred this case to mediation.  The parties did not
advise the court of the name of the mediator selected to mediate the case or
the results of mediation within the deadlines set forth in this court’s
mediation orders.  Appellant has advised this court by telephone that a motion
to dismiss the appeal will be filed, but to date, no motion has been filed.  On
July 6, 2010, this court notified the parties that it would dismiss the appeal
for want of prosecution unless a response was filed within fifteen days showing
meritorious grounds for continuing the appeal.  See Tex. R. App. P.
42.3(c).  Appellant filed no response.
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.